President.
The complaint sworn to by Stiers, the witness before the magistrate, was the first step in this proceeding against Lent. *106Upon complaint made on oath, a warrant issues; the complaint is a judicial proceeding; any person has a right to have a copy of it, and to have such copy certified by the magistrate. It is, therefore, in the power of every man. A copy, so certified, would be received as evidence in this court. It can no more be proven by parole, than the records of courts can be. And as to this, there is no distinction between an examination in chief and a cross examination, for in neither may illegal evidence be given. *
There can be no surprize here, upon the defendant; he must have known that a complaint was made; he must have heard it on his examination; there is not, therefore, any reason for admitting this evidence.- — -Verdict, guilty.